UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                                No. 96-6064



JOHN BOWMAN,

                                               Plaintiff - Appellant,

          versus

SOUTH CAROLINA DEPARTMENT OF CORRECTIONS;
PARKER EVATT, Commissioner; HUBERT CHAPMAN,
Correctional Officer,

                                              Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Dennis W. Shedd, District Judge;
Joseph R. McCrorey, Magistrate Judge. (CA-94-3017-3-BC)

Submitted:     April 15, 1996                   Decided:   May 2, 1996

Before ERVIN and MOTZ, Circuit Judges, and CHAPMAN, Senior Circuit
Judge.

Affirmed by unpublished per curiam opinion.


John Bowman, Appellant Pro Se. Marvin Coleman Jones, BOGOSLOW &
JONES, Walterboro, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the magistrate judge's order granting

Appellee's motion for judgment as a matter of law. We have reviewed

the record and find no reversible error. Accordingly, we affirm the
decision of the magistrate judge. We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-

sional process. *




                                                          AFFIRMED




    *
      The parties consented to the jurisdiction of the magistrate
judge, with further appeal to this court. 28 U.S.C. § 636(c)(1),
(c)(3) (1988).

                                2